 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN GILBERT,                                       Case No. 1:21-cv-00674-DAD-EPG
12                         Plaintiff,
13           v.                                             ORDER GRANTING STIPULATION TO SET
                                                            ASIDE CLERK’S ENTRY OF DEFAULT
14    JUANA MONREAL, et al.,
                                                            (ECF Nos. 9, 10)
15                         Defendant.
16

17          Before the Court is the parties’ stipulation seeking to set aside the Clerk’s entry of default

18   against Defendant Juana Monreal dba Liz Andrew Furniture.

19          Pursuant to the parties’ stipulation (ECF No. 10), IT IS HEREBY ORDERED that:

20          1. The Clerk’s entry of default against Defendant Juana Monreal dba Liz Andrew

21                Furniture (ECF No. 9) is set aside; and

22          2. Defendant Juana Monreal dba Liz Andrew Furniture shall file a responsive pleading

23                within ten days of entry of this order.

24
     IT IS SO ORDERED.
25

26      Dated:      July 14, 2021                                 /s/
                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                            1
